Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the applicant argument is persuasive the closest prior art reference HADAR et al. (2010/0139743) discloses “Systems and methods are disclosed for removing charge buildup/leakage from solar modules. A discharge controller may be coupled between a solar module and a string bus of a solar array. The discharge controller may be configured to disconnect the solar module from the string bus, and to connect a grounded frame to solar cells of the solar module. Since the grounded frame of the solar module may be grounded, connecting the grounded frame and the solar cells allows charge buildup/leakage to discharge into ground”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a power generation system, comprising: a first power source; a second power source; an inverter; a direct current DC-DC boost converter; and a control system coupled to the first power source, the second power source, the inverter, and the DC-DC boost converter, wherein the control system comprises: a switching contactor coupled to the first power source, the second power source, the inverter, and the DC-DC boost converter; and a controller operatively coupled to the switching contactor and configured to control switching of the switching contactor to: selectively connect one power source of the first power source and the second power source having a lower output voltage level among the first power source and the second power source to the inverter via the DC-DC boost converter; and selectively connect other power source of the first power source and the second power source directly to the inverter.

With respect to independent claim 10, the applicant argument is persuasive the closest prior art reference HADAR et al. (2010/0139743) discloses “Systems and methods are disclosed for removing charge buildup/leakage from solar modules. A discharge controller may be coupled between a solar module and a string bus of a solar array. The discharge controller may be configured to disconnect the solar module from the string bus, and to connect a grounded frame to solar cells of the solar module. Since the grounded frame of the solar module may be grounded, connecting the grounded frame and the solar cells allows charge buildup/leakage to discharge into ground”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a control system for a power generation system comprising a first power source, a second power source, an inverter, and a DC-DC boost converter, the control system comprising: a switching contactor coupled between the first power source, the second power source, the inverter, and the DC-DC boost converter; and a controller operatively coupled to the switching contactor and configured to control switching of the switching contactor to: selectively connect one power source of the first power source and the second power source having a lower output voltage level among the first power source and the second power source to the inverter via the DC-DC boost converter; and selectively connect other power source of the first power source and the second power source directly to the inverter.

With respect to independent claim 15, the applicant argument is persuasive the closest prior art reference HADAR et al. (2010/0139743) discloses “Systems and methods are disclosed for removing charge buildup/leakage from solar modules. A discharge controller may be coupled between a solar module and a string bus of a solar array. The discharge controller may be configured to disconnect the solar module from the string bus, and to connect a grounded frame to solar cells of the solar module. Since the grounded frame of the solar module may be grounded, connecting the grounded frame and the solar cells allows charge buildup/leakage to discharge into ground”, and the prior art of record, singularly or in combination, does not disclose the claimed combination of components, which include, inter alia, a method for operating a power generation system comprising a first power source, a second power source, an inverter, and a DC-DC boost converter, the method comprising: determining output voltage levels of the first power source and the second power source based on electrical signals received from one or more sensors coupled to the first power source and the second power source; determining a power source of the first power source and the second power source having a lower output voltage level by comparing the output voltage levels of the first power source with the second power source; and selectively connecting: the power source having the lower output voltage level among the first power source and the second power source to the inverter via the DC-DC boost converter by controlling switching of a switching contactor, and other power source of the first power source and the second power source directly to the inverter by controlling switching of the switching contactor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESAYAS G YESHAW whose telephone number is (571)270-1959. The examiner can normally be reached Mon-Sat 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/ESAYAS G YESHAW/Examiner, Art Unit 2836